                               Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 1 of 6
AO 2458 (Rev. 09/ 19)     Judgment in a Criminal Case                  (form modified within District on Sept. 30, 2019)
                          Sheet I



                                                     UNITED STATES DISTRICT COURT
                                                                              Southern District of New York
                                                                                                 )
               UNITED STATES OF AMERICA                                                          )       JUDGMENT IN A CRIMINAL CASE
                                           V.                                                    )
                                                                                                 )
                              XIN HUI ZHOU                                                               Case Number: 01 :(S1) 19-Cr-00710 (SHS)
                                                                                                 )
                                                                                                 )       USM Number: 87124-054
                                                                                                 )
                                                                                                 )        Lawrence H. Schoenbach
                                                                                                 )       Defendant's Attorney
THE DEFENDANT:
ltl pleaded guilty to count(s)                  One in the Information
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty .

The defendant is adjudicated guilty of these offenses:

Title & Section                           Nature of Offense                                                                       Offense Ended

18 U.S.C. § 2343(a)                        Failing to Maintain Information about the Shipment,                                    6/30/2019

and (b)                                    Receipt, Sale, and Distribution of Cigarettes



       The defendant is sentenced as provided in pages 2 through                                 _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

ltl Count(s)     _ U_n_c.d_
                          . ec..:.rl.Ly,·. .n_,:._ , _g_l_n.c..
                                                            d-'-
                                                               ic_tm
                                                                   ---=-
                                                                      e-'-
                                                                        nt' ------- @ is   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                 3/8/2021




                                                                                                                    Sidney H. Stein, U.S. District Judge
                                                                                                 Name and Title of Judge



                                                                                                 Date                      ./
                            Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 2 of 6
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 4-Probation
                                                                                                                       2_
                                                                                                       Judgment-Page _ _      of         6
 DEFENDANT: XIN HUI ZHOU
 CASE NUMBER: 01:(S1) 19-Cr-00710 (SHS)
                                                             PROBATION
 You are hereby sentenced to probation for a term of:
                                                        Two years.




                                                      MANDATORY CONDITIONS
 1.  You must not commit another federal , state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             Ill The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.  Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 5.  D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.  D You must participate in an approved program for domestic violence. (check if applicable)
 7.  D You must make restitution in accordance with 18 U.S .C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (checkifapplicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013 .
 9.  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines , or special assessments.


  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
                         Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                Judgment-Page   - -=3_ _     of _ ___,6"----

DEFENDANT: XIN HUI ZHOU
CASE NUMBER: 01 :(S 1) 19-Cr-00710 (SHS)

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision . These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
    you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
                          Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 4 of 6
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 40 - Probation
                                                                                            Judgment-Page   _ 4_   of        6
DEFENDANT: XIN HUI ZHOU
CASE NUMBER: 01:(S1) 19-Cr-00710 (SHS)

                                           SPECIAL CONDITIONS OF SUPERVISION

 1. You must provide the probation officer with access to any requested financial information.

 2. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless you are in compliance with the installment payment schedule.

 3. You must take courses in order to obtain your G.E.D.

 4. Home confinement for six months with location monitoring . The location monitoring technology shall be at the discretion
 of the probation officer.

  5. You are restricted to your residence at all times except for employment; education;
  religious services; medical , substance abuse, or mental health treatment; attorney visits; Court appearances;
  Court-ordered obligations; or other activities as pre-approved by the officer (Home Detention).
                           Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 5 of 6
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page     5      of       6
 DEFENDANT: XIN HUI ZHOU
 CASE NUMBER: 01 :(S1) 19-Cr-00710 (SHS)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                Restitution                 Fine                  AV AA Assessment*             JVT A Assessment**
 TOTALS            $ 100.00                   $ 35,034 .91               $ 0.00                $ 0.00                        $ 0.00



 D    The determination of restitution is deferred until
                                                         - - -- -
                                                                  . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination .

 ~    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S .C . § 3664(i), all nonfederal victims must be paid
      before the United States 1s paid.

 Name of Payee                                                     Total Loss***                Restitution Ordered          Priority or Percentage
   SONY Clerk of Court

   U.S. Courthouse
   500 Pearl Street

   New York, NY 10007

   Attention : Cashier




                                                                                                            $35,034.91


  TOTALS                                $ - - - - - - - -0.00                      $                 35 ,034 .91
                                                          --                           --------'----

  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D fine     D restitution.
        D    the interest requirement for the         D     fine     D    restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub.                 L. No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
                           Case 1:19-cr-00710-SHS Document 67 Filed 03/08/21 Page 6 of 6
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                              Judgment - Page   - ~6-   of    6
 DEFENDANT: XIN HUI ZHOU
 CASE NUMBER: 01:(S1) 19-Cr-00710 (SHS)

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ltl    Lump sum payment of$         100.00                    due immediately, balance due


               •    not later than                                        , or
               •    in accordance with    •    C,
                                                         •    D,
                                                                     •     E, or     D F below; or
 B      •      Payment to begin immediately (may be combined with                  • c,     DD, or     D F below); or

 C      D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D      D Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,          30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F      liZl   Special instructions regarding the payment of criminal monetary penalties:

                The restitution shall be payable at 10% of defendant's gross monthly income.




 Unless the court has expressly ordered otherwise, if th is judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  [ll   Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                      Joint and Several            Corresponding Payee,
        (including defendant number)                               Total Amount                    Amount                      if appropriate

        19-Cr-701-1 Hai Jiao Dai                                    35,034 .91


  D     The defendant shall pay the cost of prosecution .

  D      The defendant shall pay the following court cost(s):

  Ill    The defendant shall forfeit the defendant's interest in the following property to the United States:
         $5 ,068 in U.S . currency.


  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
  prosecution and court costs.
